ORDER

PER CURIAM.
Emma Harrington appeals from the judgment of the circuit court affirming the decision of the Board of Building Appeals (Board) in favor of the City of St. Louis (City) on its condemnation action. Harrington claims the Board erred by denying her appeal of the November 14, 2007 Notice of Condemnation (Notice) because: (1) the Board did not make a finding that the property was a public nuisance or that it was detrimental to the health, safety, or welfare of City residents and failed to provide findings of its conclusions as to violations and the code provisions it relied on; (2) the City did not present evidence of whether and what conditions remained or were present on the date given on the Notice and the Board did not make a written finding of fact that the conditions remained; (3) City Ordinance 66790, pursuant to which the City ordered the condemnation of Harrington’s house, exempts from its scope single-story, single-family residences, such as Harrington’s; and (4) the doctrines of collateral estoppel and res judicata apply to prevent the City from relitigating the issues decided in the City’s 2005 action to condemn Harrington’s property.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
*423We affirm the Board’s decision pursuant to Rule 84.16(b).